Citation Nr: 1608506	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  06-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to March 1969.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in September 2010 and April 2012, when it was remanded for additional development.  In January 2013 while the Veteran's claim was still pending before the Board, the Board received notice that the Veteran died in November 2012.  In accordance with established appellate practices, the Board dismissed the Veteran's pending appeal without prejudice in January 2013.  The appellant is the substitute claimant, as indicated in a deferred rating dated August 2013.  

The Board remanded the TDIU claim in June 2014 after granting an earlier effective date for a previously granted disability rating.  As directed by the Board, the RO readjudicated the TDIU claim in a June 2015 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was precluded from substantial and gainful employment due to his service-connected disabilities prior to May 11, 2011.

2.  The evidence shows that the Veteran was precluded from substantial and gainful employment due to his service-connected disabilities effective May 11, 2011.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU prior to May 11, 2011 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

2.  The criteria for entitlement to a TDIU effective May 11, 2011 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The notice requirements in this case were satisfied by an April 2012 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and the Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.  

Additionally, the medical examinations of record are adequate.  In the VA examination reports dated October 2007, May 2011, and May 2012, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The appellant has not indicated that there are any additional records that VA should obtain on behalf of the Veteran.  Thus, the Board finds that all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both lower extremities, or of a common etiology, are considered as one disability.  38 C.F.R. § 4.16(a). 

Here, the Veteran had a service-connected diabetes mellitus disability ratable at 40 percent effective February 16, 2005.  He had bilateral peripheral neuropathy of the lower extremities rated at 20 percent effective January 24, 2007.  His tinnitus was rated at 10 percent, effective October 13, 2009.  He also had non-compensable service-connected hypertension, effective October 10, 2006, and non-compensable service-connected right ear hearing loss effective October 13, 2009.  As disabilities of common etiology, the Veteran's diabetes mellitus and peripheral neuropathy are considered as one disability under § 4.16(a).  Therefore, the Veteran's disability ratings met the threshold requirement for a TDIU as of January 24, 2007.

The Court of Appeals for Veterans Claims has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability.  Id.  Further, when evidence of unemployability is submitted at the same time that the Veteran appeals the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for the underlying disability.  Id.  In a Written Brief Presentation dated February 2012, the Veteran's representative raised the issue of a TDIU, based on the Veteran's combined rating for service-connected disabilities and a statement in a May 2011 VA examination report that the Veteran retired early as a result of diabetes mellitus.  For these reasons, the Board previously accepted jurisdiction over the TDIU claim in an April 2012 decision and remand, as part and parcel of the Veteran's previously appealed claim for an increased rating for diabetes mellitus.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); see also Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  In this case, though the period of the appeal began with the claim filed in February 2005 and the Veteran did not meet the percentage requirements for TDIU eligibility set forth in § 4.16(a) until January 2007, the evidence shows that he maintained employment until October 2007.  Therefore, the Board did not have cause to remand the case for extraschedular TDIU consideration. 

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran was granted service connection for diabetes mellitus type II in an August 2001 rating decision.  In October 2007 he was diagnosed with diabetic peripheral neuropathy and hypertension following a VA examination, and in a November 2007 rating decision, he was granted service connection for hypertension and bilateral peripheral neuropathy of the lower extremities.  VA treatment records show that the Veteran was also diagnosed with colon cancer in October 2007, and after undergoing chemotherapy and radiation therapy, underwent colon resection surgery for this condition in May 2008.  His colon cancer was not connected to service.

According to statements made by the Veteran to a VA examiner in May 2011, he worked as a construction supervisor for the county school system until he retired in October 2007.

An October 2007 VA examination report shows that the Veteran's diabetes required insulin and a restricted diet.  His activity was restricted as well, due to back and balance problems.  The examiner noted that the Veteran was employed in the custodial field and could no longer climb ladders due to difficulty with balance.  However, with regard to his diabetes and neuropathy, it was recorded that the Veteran was independent in activities of daily living, and that these conditions imposed no specific restrictions in occupation.

March 2008 and December 2010 VA treatment reports noted that the Veteran's diabetes mellitus was clinically stable.  An intervening note from a June 2009 primary care visit described his diabetes as suboptimal, but noted his general demeanor and condition to be well developed, alert, and cooperative, with no acute distress and no significant findings regarding his musculoskeletal system or extremities.  During a diabetic foot examination in September 2009, he was assessed as "Level 1, low risk."  Another primary care note from December 2009 indicated that the Veteran had a hand tremor, but was otherwise alert, cooperative, in no acute distress, able to ambulate with a normal gait, and able to go from sitting to standing without difficulty.  Primary care notes from March 2010 provide no indications regarding the Veteran's diabetes or problems with his extremities, but an October 2010 diabetic foot examination resulted in an assessment of "Level 2, moderate risk."  Two VA treatment records from May and October 2010 noted diminished protective sensation during podiatry evaluations, and October 2010 and December 2010 treatment notes indicate that the Veteran was experiencing pitting edema in his lower extremities.  In December 2010 it was noted that he was alert, cooperative, in no acute distress, and ambulated unassisted with a normal gait.

During a VA examination in May 2011, the examiner noted that the Veteran retired early from his construction supervisor position due to the frequency with which he had to receive his insulin injections, and due to his diet restrictions.  His position had required regular travel, resulting in his frequent inability to follow doctors' specific recommendations, or find private locations to inject his insulin as ordered.  The examiner noted that the Veteran's activities were generally restricted by his insulin use, which was required four times a day.  

The examiner noted that the Veteran's service-connected diabetic peripheral neuropathy caused pain and numbness from the toes to the heels of both feet.  Standing up required him to concentrate to keep his balance, since he could not feel his feet to the ground.  He was not able to participate in any strenuous activities, and was no longer able to perform routine household chores, such as standing to wash dishes for longer than 15 minutes.  His neuropathy required that he use a cane for assistance to ambulate, and the examiner observed that his gait was unsteady due to his inability to identify his footing.  In addition, as a construction supervisor, he was not able to spend long periods of time standing or walking due to his neuropathy.

The VA examiner concluded that the Veteran's occupational and social functioning, as well as his daily activities, were permanently impaired as a result of his diabetes.

The record of the May 2011 examination also noted that the Veteran reported having seen his VA provider for urinary incontinence, which had advanced to his having to wear adult diapers that had to be changed four to six times daily.  The Veteran stated that VA physicians had informed him that his incontinence may have been related to his diabetes.  Other treatment records from November 2010 and December 2010 reflect the Veteran's complaints of incontinence.  During a VA examination for Parkinson's disease in December 2010, the examiner noted that the Veteran experienced continual urine drainage requiring catheterization.  The November 2010 treatment note indicated that his urinary incontinence may have been a result of the colon cancer surgery he had undergone in 2008.  This surgery also resulted in the Veteran's being required to use a colostomy bag.

Another VA examination was conducted in May 2012.  The examiner noted that the Veteran's education included a GED that he earned during service, and two years of college courses in general studies.  He held master licenses in plumbing, heating, air conditioning, electrical work, and as a mechanic.  The reasons the Veteran gave for retiring early included difficulties related to traveling while testing glucose, administering insulin, and following a strict diet. 

Asked to opine on the Veteran's unemployability, the examiner explained that the reasons cited by the Veteran for leaving his job were inconveniences that nearly every diabetic must work with, and that many diabetics are still able to work unless their functional ability is impaired.  

The examiner also addressed the Veteran's symptoms of peripheral neuropathy, including the weakness in his legs, and his inability to climb, crawl, or stand on his feet for more than 15 minutes, all of which had been demands of his job.  The examiner concluded that due in large part to the Veteran's neuropathy, he was no longer able to crawl, climb, carry things, walk around sites, or perform other physical tasks involved in construction work.  He noted that the Veteran's education had been entirely related to construction.  The examiner added, however, that the Veteran would still have been able to work a sedentary desk type job, or to teach in a classroom while sitting, if he were experiencing only his service-connected disabilities.  

The examiner opined that residuals from the Veteran's rectal cancer, which was not connected to service, would preclude him from doing any kind of work.  Regarding the Veteran's urinary incontinence, the examiner noted that a review of the Veteran's medical records revealed his incontinence to be a residual of his surgery for rectal cancer, and acknowledged that it would likely impair his ability to work.  The examiner found no mention of urinary incontinence prior to the colorectal surgery, but did acknowledge that it can be caused by diabetes.

The Veteran's spouse submitted a lay statement in June 2012, noting that the Veteran had little feeling in his feet, requiring her to put on his socks and shoes for him each morning.  She stated that the Veteran had difficulty walking or helping with household chores, and that he was no longer able to control the gas or brake pedals of a car.  In another lay statement submitted in November 2012, she reported that he was no longer able to care for his own affairs, and had entered into hospice care the previous month due to his failing kidneys, loss of bladder control, and diabetes.

Period Prior to May 11, 2011

As the Board indicated in its June 2014 decision and remand, the record does not contain clear evidence that the Veteran's diabetes required that his activities be regulated prior to the VA examination conducted in May 2011.  Some records indicate no regulation of activities, and others suggest non-service-connected medical reasons for regulation.  VA treatment records note in a few instances that the Veteran experienced increasing balance problems, difficulty standing and walking, decreased sensation in his foot, and use of a cane for ambulation, but do not specify their severity or limiting effects on his activities.  On the other hand, records from this time period affirmatively note that the Veteran was independent in activities of daily living (October 2007), that his symptoms imposed no specific occupational restrictions (October 2007), that his diabetes was clinically stable (March 2008 and December 2010), that he could walk and stand without difficulty (December 2009 and December 2010), and that he was alert and without acute distress (June 2009, December 2009, December 2010).  

Based on the evidence of record, the Board could only speculate as to whether the manifestations of the Veteran's service-connected diabetes and neuropathy actually limited his employability prior to May 2011.  As such, the Board does not find this evidence probative for the purposes of finding that the Veteran was unemployable during that period.  On the other hand, these treatment records consistently show that the Veteran's service-connected diabetes was stable, and that the manifestations of his diabetes and neuropathy did not, in and of themselves, impose severe restrictions on his daily activities, his mobility, or his employability.  As such, the Board does not find that the Veteran was unemployable due to his service-connected disabilities prior to May 2011.

Period Beginning May 11, 2011

The evidence of record supports a finding that the Veteran was unemployable as of May 11, 2011.  In the VA examination report of that date, the examiner opined that the Veteran's occupational functioning and daily activities were permanently impaired, and the evidence contained in the examiner's report strongly supported that assertion.  In May 2012, another VA examiner similarly opined that the Veteran was precluded from doing any kind of work.

While diabetes with associated neuropathy may, in some cases, be a manageable condition, the inability to walk or stand confidently, or to perform certain forms of manual labor, placed the Veteran in a different position than if his service-connected conditions had not affected his lower extremities with such severity.  As noted in the May 2011 report of examination, the Veteran could no longer stand or walk for extended periods of time due to his service-connected diabetes and related neuropathy of the lower extremities.  The examiner observed that simply standing up required the Veteran to concentrate to maintain his balance, and that he required a cane to walk.  Because of the loss of feeling in his feet, his gait was unsteady, and he could no longer attempt formerly routine household tasks.  Even in a supervisory capacity, the Veteran could no longer continue in construction work, as it involved extensive ambulation through construction sites, which he could no longer manage.  In May 2012, another VA examiner likewise opined that the Veteran could no longer climb or walk around job sites, or perform other physical tasks related to construction jobs, and that this was due in large part to his service-connected neuropathy.  Additionally, the Veteran's spouse credibly and competently stated that he could no longer put on his socks and shoes without assistance.  

The Veteran's reliance on a strict regimen of medications, some administered subcutaneously, further exacerbated his ability to continue working in the construction field with diabetes.

In May 2012, the VA examiner opined that the Veteran would still be qualified for certain sedentary forms of employment.  However, it does not appear that the Veteran's education, training, and work experience qualified him for most, if any, forms of sedentary work.  No evidence in the record indicates that he could, for example, teach classes, operate a computer, or perform clerical work with the proficiency required to secure and maintain employment.  On the other hand, the record shows that the Veteran's level of education, special training, and previous employment experience almost exclusively involved construction work that required greater use of his legs and feet.  The VA examiner in May 2012 specifically noted that the Veteran's education had been entirely related to construction work.  Aside from this examiner's conclusory statement to the contrary, no other contention is made anywhere in the record, nor does any evidence support the assertion, that the Veteran would have been able to procure gainful employment consistent with his education and occupational experience given the impairment of his lower extremities.

The Board finds that from the time that the limits placed on his employability by his service-connected peripheral neuropathy were factually ascertainable until the time of his death, the Veteran was not capable of performing the physical acts required by substantial gainful employment.

The Board has taken into consideration the opinion provided by the VA examiner in May 2012 that the Veteran's unemployability was not due to his service-connected disabilities, but due to his colon cancer.  Though this opinion involved full consideration of the Veteran's medical history, fully articulated opinions, and reasoned analysis, the question of whether the Veteran is capable of substantial gainful employment is ultimately not a medical one.  The Board is mindful of the fact that the Veteran's incontinence and other residuals of the surgery he underwent for colon cancer played a significant role in his decisions to stop working and to refrain from seeking further employment.  This is not relevant to the current TDIU claim.  It suffices that the Veteran's service-connected diabetes mellitus and related neuropathy prevented him from obtaining or maintaining substantial gainful employment.

ORDER

Entitlement to a total disability rating based on individual unemployability prior to May 11, 2011, is denied.

Subject to the laws and regulations governing payment of monetary benefits, entitlement to a total disability rating based on individual unemployability, effective May 11, 2011, is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


